DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2009/0108271; hereinafter Chou) in view of Kamura et al (US 2016/0372528; hereinafter Kamura) and Lee et al (US 2017/0336690; hereinafter Lee).
Regarding claim 1, Fig 5 of Chou discloses a display apparatus comprising:
a substrate (12; Fig 2B; ¶ [0029]);
a first sub-pixel (18A; Fig 5; ¶ [0029]), a second sub-pixel (18B; Fig 5; ¶ [0029]) and a third sub-pixel (18C; Fig 5; ¶ [0029]) disposed on the substrate (12; Fig 5; ¶ [0033]) and configured to emit red light (¶ [0033]), green light (¶ [0033]) and blue light (¶ [0033]) respectively; and
partition walls (14; Fig 5; ¶ [0029]) disposed between the first sub-pixel (18A; Fig 5; ¶ [0033]), the second sub-pixel (18B; Fig 5; ¶ [0033]) and the third sub-pixel (18C; Fig 5; ¶ [0033]) and configured not to transmit light (Fig 5; ¶ [0029]),
wherein the first sub-pixel (18A; Fig 5; ¶ [0033]), the second sub-pixel (18B; Fig 5; ¶ [0033]) and the third sub-pixel (18C; Fig 5; ¶ [0033]) comprise a first light emitting cell (16E; Fig 5; ¶ [0033]), a second light emitting cell (16E; Fig 5; ¶ [0033]) and a third light emitting cell (16E; Fig 5; ¶ [0033]) respectively, and
wherein a height (Fig 5) each of the first, second and third light emitting cells (16E/16E/16E; Fig 5; ¶ [0033]) is lower (Fig 5) than a height (Fig 5) of the partition walls (14; Fig 5; ¶ [0033]).
However Chou does not expressly disclose a difference between the height of the partition walls and the height of each of the first, second and third light emitting cells is less than 100 µm.
In the same field of endeavor, Kamura discloses height of a partition wall can be 100 µm. (¶ [0127])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the partition wall can be formed of a certain height in order in order to prevent colors mixing and hence the light extraction efficiency is improved (¶ [0417]).
In the same field of endeavor, Lee discloses height of a light emitting device can be 20 µm (¶ [0010]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the light emitting device can be formed of desired height in order to achieve high resolution (¶ [0003]).
Note: Chou in view of Kamura and Lee as modified above will disclose the limitation “a difference between the height of the partition walls and the height of each of the first, second and third light emitting cells is less than 100 µm.”

Regarding claim 2, Fig 8A of Chou discloses the substrate (12; Fig 5; ¶ [0033]) comprises a printed circuit board. (¶ [0036])

Regarding claim 3, Figs 2B, 5 of Chou discloses the substrate (12; Fig 5; ¶ [0033]) comprises metal, polymer plastic or ceramic (¶ [0030]).
However Chou does not expressly disclose the substrate comprises at least one of glass, quartz or combination thereof.
In the same field of endeavor, Kamura discloses a substrate can comprise glass, quartz or polymer plastic or ceramic (¶ [0123]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the substrate can comprise glass or quartz or plastic polymer for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Regarding claim 5, Fig 5 of Chou discloses first sub-pixel (18A; Fig 5; ¶ [0029]) further comprises a wavelength converter (22’; Fig 5; ¶ [0033]) disposed on the first light emitting cell (16E; Fig 5; ¶ [0033]), the wavelength converter being configured to convert a wavelength of light incident to the wavelength converter (¶ [0029]).

Regarding claim 8, Fig 5 of Chou discloses the partition walls (14; Fig 2B; ¶ [0029]) disposed between the first, second and third light emitting cells (16E/16E/16E; Fig 5; ¶ [0033]) are integrally connected to each other (Fig 5).

Regarding claim 9, Fig 5 of Chou discloses a width (Fig 5) of each partition wall (14; Fig 2B; ¶ [0029]) increases (Fig 5) along a direction towards the substrate (12; Fig 5; ¶ [0029]).

Regarding claim 10, Chou does not expressly disclose a ratio of an area occupied by the partition walls to a planar area of the substrate is 0.5 to 0.99.
However, the ordinary artisan would have recognized the area to be a result effective variable affecting light extraction efficiency. Thus, it would have been obvious to vary area occupied by the partition walls to a planar area of the substrate within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 11, Chou in view of Kamura as modified above in claim 1 (Kamura in particular) discloses the height of the partition walls is can be 100 µm. (¶ [0127] of Kamura which anticipates the claimed range)

Regarding claim 12, Fig 5 of Chou discloses the first, second and third light emitting cells are configured to emit red light, green light and blue light respectively, and
wherein a distance between the first light emitting cell and the second light emitting cell and a distance between the first light emitting cell and the third light emitting cell are the same (Fig 5).

Regarding claim 13, Fig 5 of Chou discloses the distance between the first light emitting cell and the second light emitting cell is different from a distance between the first light emitting cell and a third light emitting cell of an adjacent pixel (Fig 5 will disclose multiple adjacent pixels and distance between first light emitting cell (16E) to the second light emitting cell (16E) will be different between first light cell and a third light emitting cell (16E) of adjacent pixel).

Regarding claim 14, Fig 5 of Chou discloses the first, second and third light emitting cells (16E; Fig 5; ¶ [0033]) are provided in each pixel (Fig 2B), and
wherein distances between the first, second and third light emitting cells (16E; Fig 5; ¶ [0033]) in a first pixel are shorter than distances between any one of the first, second and third emitting cells (16E; Fig 5; ¶ [0033]) in the first pixel and any one of light emitting cells in a second pixel adjacent to the first pixel.

Regarding claim 16, Fig 5 of Chou discloses the first, second and third light emitting cells are arranged along a straight line (Fig 5).

Claim(s) 4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2009/0108271; hereinafter Chou) in view of Kamura et al (US 2016/0372528; hereinafter Kamura) and Lee et al (US 2017/0336690; hereinafter Lee) as applied to claim 1 and further in view of Lin (US 2015/0295150; hereinafter Lin).
Regarding claim 4, Fig 2B and 8A of Chou discloses different contacts are connected to the LED by interconnection or metal wiring. (¶ [0036])
However Chou does not expressly disclose the first, second and third light emitting cells comprise flip chips.
In the same field of endeavor, Fig 1 of Lin discloses a LED can be packaged and bonded using flip chip method or wire bonding method (¶ [0003]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that first, second and third light emitting cells comprise flip chips in order to enhance manufacturing efficiency (¶ [0017]).

Regarding claim 6, Fig 2B of Chou does not expressly disclose a light emitting surface of each of the first, second and third light emitting cells include irregularities.
In the same field of endeavor, Fig 1 of Lin discloses a light emitting surface of the LED include irregularities. (231; Fig 1; ¶ [0029])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting surface of each of the first, second and third light emitting cells includes irregularities as light extraction efficiency can be increased and therefore enhancing the overall light emitting efficiency (¶ [0029]).
Regarding claim 7, Fig 2B and 8A of Chou discloses different contacts are connected to the LED by interconnection or metal wiring. (¶ [0036])
However Chou does not expressly disclose electrodes disposed on the substrate; and
connection portions electrically connecting the first, second and third light emitting cells to the electrodes,
wherein the first, second and third light emitting cells are disposed on a front surface of the substrate, the electrodes are disposed on a rear surface of the substrate and the connection portions pass through the substrate.
In the same field of endeavor, Fig 1 of Lin discloses electrodes (14/13; Fig 1; ¶ [0027]) disposed on a substrate (11; Fig 1; ¶ [0027]); and connection portions (15/16; Fig 1; ¶ [0027]) electrically connecting the light emitting cell (2; Fig 1; ¶ [0027]) to the electrodes (14/13; Fig 1; ¶ [0027]), wherein the light emitting cell (2; Fig 1; ¶ [0027]) are disposed on a front surface (Fig 1) of the substrate (11; Fig 1; ¶ [0027]), the electrodes (14/13; Fig 1; ¶ [0027]) are disposed on a rear surface (Fig 1) of the substrate (11; Fig 1; ¶ [0027]) and the connection portions (15/16; Fig 1; ¶ [0027]) pass through the substrate (11; Fig 1; ¶ [0027]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that connection portions electrically connecting the first, second and third light emitting cells to the electrodes, wherein the first, second and third light emitting cells are disposed on a front surface of the substrate, the electrodes are disposed on a rear surface of the substrate and the connection portions pass through the substrate so that the light emitter can be placed along any direction as desired, thereby saving the costs and simplifying the flip chip package process and enhancing manufacturing efficiency (¶ [0017]).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2009/0108271; hereinafter Chou) in view of Kamura et al (US 2016/0372528; hereinafter Kamura) and Lee et al (US 2017/0336690; hereinafter Lee) as applied to claim 1 and further in view of Yata et al (US 2016/0133675; hereinafter Yata).
Regarding claim 15, Chou in view of Kamura and Lee does not expressly disclose the first, second and third light emitting cells are arranged substantially in a triangular shape.
In the same field of endeavor, Fig 3 of Yata discloses a light emitting cells (32R/32B/32G; Fig 3; ¶ [0042]) are arranged in a triangular shape (Fig 3).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first, second and third light emitting cells are arranged in a triangular shape in order to achieve the desired configuration of the light emitting cells.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2009/0108271; hereinafter Chou) in view of Kamura et al (US 2016/0372528; hereinafter Kamura) and Lee et al (US 2017/0336690; hereinafter Lee) as applied to claim 1 and further in view of Son (US 2016/0065954; hereinafter Son).
Regarding claim 17, Chou in view of Kamura and Lee does not expressly disclose scan lines and data lines connected to the first, second and third light emitting cells,
wherein the first, second and third light emitting cells are configured to emit light corresponding to data signals input from the data lines, when scan signals are supplied from the scan lines.
In the same field of endeavor, Son discloses scan lines and data lines connected to light emitting cells and configured to emit light corresponding to data signals input from data lines, when scan signals are supplied from the scan lines (¶ [0039]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that plurality of data liens and plurality of scan lines are connected to the light emitting cell in order to display images in response to a data signal supplied through the light emitting cells (¶ [0039]).

Claim(s) 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2009/0108271; hereinafter Chou) in view of Kamura et al (US 2016/0372528; hereinafter Kamura) and Lee et al (US 2017/0336690; hereinafter Lee) as applied to claim 1 and further in view of Kim et al (US 2017/0097541; hereinafter Kim).
Regarding claim 18, Chou in view of Kamura and Lee does not expressly disclose a light diffusion plate disposed on the first, second and third light emitting cells.
In the same field of endeavor, Figs 1 and 7 of Kim discloses a light diffusion plate (230; Fig 1; ¶ [0082]) disposed on light emitting elements (210; Fig 1; ¶ [0082]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light diffusion plate disposed on the first, second and the third light emitting cells because diffusion plate enables light having a uniform luminance to be provided over the entire surface of the display member (¶ [0082]).

Regarding claim 19, Chou in view of Kamura and Lee does not expressly disclose a light shielding unit disposed on the partition walls.
In the same field of endeavor, Fig 7 of Kim discloses a light shielding unit (BM; Fig 7; ¶ [0120]) disposed on a partition wall (INL4; Fig 7; ¶ [0120]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light shielding unit disposed on a partition wall as light shielding unit prevents light leakage phenomena to areas that are other than the pixel area in which light is displayed and clearly differentiates the boundaries between adjacent pixel areas. (¶ [0120])

Regarding claim 21, Chou in view of Kamura and Lee does not expressly disclose a window layer disposed on the partition walls and the first, second and third light emitting cells.
In the same field of endeavor, Fig 7 of Kim discloses a window layer (OPL; Fig 7; ¶ [0161]) disposed on a partition walls (INL4; Fig 7; ¶ [0120]) and the light emitting cells (DSP; Fig 7; ¶ [0145]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a window layer is disposed on a partition walls and the light emitting cells as it will help in selectively transmit or reflect the incident light. (¶ [0072])

Regarding claim 22, Chou in view of Kim as modified above in claim 21 discloses the window layer supports the partition walls and the first, second and third emitting cells.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2009/0108271; hereinafter Chou) in view of Kamura et al (US 2016/0372528; hereinafter Kamura) and Lee et al (US 2017/0336690; hereinafter Lee) and Kim et al (US 2017/0097541; hereinafter Kim) and further in view of Fukai (US 2016/0195770; hereinafter Fukai).
Regarding claim 20, Chou in view of Kamura, Lee and Kim does not expressly disclose the light diffusion plate comprises transparent polymer to refract light emitted from the first, second and third light emitting cells to increase a viewing angle.
In the same field of endeavor, Fukai discloses a light diffusion plate comprises transparent polymer to refract light emitted from the light emitting device (¶ [0045]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light diffusion plate comprises transparent polymer to refract light emitted from the light emitting device because it helps in uniformly diffusing incident light in plane (¶ [0045]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Application No. 16646537 (Patent Issued not Published). Although the claims at issue are not identical, they are not patentably distinct from each other.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chae et al (US 2018/0088404)
Chang et al (US 2016/0372514)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895